Title: Thomas Jefferson to Francis Adrian Van der Kemp, 1 May 1817
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          
            Dear Sir
            Monticello
May 1. 17.
          
          I thank you for your letter of Mar. 30. my mind is entirely relieved by your assurance that my name did not cross the Atlantic in connection with the Syllabus. the suggestion then of the Editor of the Theological Repository was like those of our newspaper editors who pretend they know every thing, but in discretion will not tell us, while we see that they give us all they know and a great deal more. I am now at the age of quietism, and wish not to be kicked by the asses of hierophantism.   I hope you will find time to take up this subject. there are some new publications in Germany which would greatly aid it. to wit, 
          Augusti’s translation & Commentary on the 7. Catholic epistles, in which he has thrown great light on the opinions of the primitive Christians & on the innovations of St Paul printed at Lemgo 1808. in 2. vols. 8vo
          Palmer’s Paul and Gamaliel. Giessen. 1806.
          Munter’s history of dogmas. Gottingen 1806. shewing the formation of the dogmatical system of Christianity.
          Augusti’s Manual of the history of Christian dogmas. Leipsic 1805.
          Marheinacke’s Manual of Ecclesiastical history. Erlangen 1806. developing the simple ideas of the first Christians, and the causes & progress of the subsequent changes.
          
          I have not written for these books, because I suppose they are in German which I do not read; but I expect they are profoundly learned on their subjects
          In answer to your enquiries respecting Rienzi, the best account I have met with of this poor counterfiet of the Gracchi, who seems to have had enthusiasm & eloquence, without either wisdom or firmness, is in the 5th & 6th vols of Sigismondi. he quotes for his authority chiefly the Frammenti di Storia Romana d’anonimo contemporaneo. of the monk Borselaro I know nothing, and my books are all gone to where they will be more useful, & my memory waning under the hand of time.—I think Bekker might have demanded a truce from his antagonists, on the question of a Hell, by desiring them first to fix it’s geography. but wherever it be, it is certainly the best patrimony of the church, and procures them in exchange the solid acres of this world. I salute you with entire esteem and respect.
          Th: Jefferson
        